


110 HR 3991 IH: To amend title 10, United States Code, to extend the time

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3991
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend the time
		  limit for the use of education benefits by members of the Selected Reserve and
		  certain members of the reserve component, and for other
		  purposes.
	
	
		1.Extension of time limit for
			 use of educational assistance by members of the Selected ReserveSection 16133(a) of title 10, United States
			 Code, is amended by inserting that is ten years after the date on
			 which after (2) on the date.
		2.Reserve component
			 members supporting contingency operationsSection 16164(a) of title 10, United States
			 Code, is amended as follows:
			(1)By striking
			 chapter while serving— and inserting
			 chapter—.
			(2)In paragraph
			 (1)—
				(A)by inserting
			 while serving before in the Selected Reserve of;
			 and
				(B)by striking
			 ; or and inserting a semicolon.
				(3)In
			 paragraph (2)—
				(A)by inserting
			 while serving before in the Ready Reserve,;
			 and
				(B)by striking the
			 period and inserting ; or.
				(4)By adding at the
			 end the following new paragraph:
				
					(3)before the date that is ten years after the
				last day on which the member is deployed in support of a contingency
				operation.
					.
			3.Effective
			 Dates
			(a)Chapter
			 1606The amendment made by section 1 shall apply with respect to
			 a person who becomes eligible for benefits under chapter 1606 of title 10,
			 United States Code, on or after October 7, 2001.
			(b)Chapter
			 1607The amendments made by
			 section 2 shall apply with respect to a person who becomes eligible for
			 benefits under chapter 1607 of title 10, United States Code, on or after
			 October 28, 2004.
			
